Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
I.	Claims 2-8, 21, drawn to first holograms of transmission structure, second holograms of reflection structure, classified in G03H 2001/2605 and G03H 2001/2228.
II.	Claims 9 and 22, drawn to first holograms of reflection structure, second holograms of transmission structure, classified in G03H 2001/2605 and G03H 2001/2228.
III.	Claim 23, drawn to first holograms of reflection structure, second holograms of reflection structure, classified in G03H 2001/2605 and G03H 2001/2231.
IV.	Claims 29-30, drawn to first holograms of transmission structure, second holograms of transmission structure, classified in G03H 2001/2605 and G03H 2001/2234.
V.	Claims 10, 15, 16, drawn to dielectric and wavelength control, classified in G02B2027/0112.
VI.	Claims 11-14, drawn to hologram curvature and power, classified in G02B2027/013 and G02B2027/0107.
VII.	Claims 19, 20, 24-27, drawn to additional display system elements, classified in G02B2027/0176.
Claim(s) 1 and 18 link(s) inventions I-VII. Claims 17 and 28 will be examined with the elected invention.  
The restriction requirement between/among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and 18.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Inventions I-VII are directed to related products.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have materially different designs, modes of operation, functions, and effects.  
Moreover, the claim structures evidence that they do not rely on the details of the other inventions e.g., claim(s) 2-8, 21 (Group I) evidence that the product does not rely on the details of the other inventions, claim(s) 9-16, 19, 20, 22-27, 29, 30 (Group(s) II-VII); 
claim(s) 9, 22 (Group II) evidence that the product does not rely on the details of the other inventions, claim(s) 2-8, 10-16, 19-21, 23-27, 29-30  (Group(s) I, III-VII);
claim 23 (Group III) evidence that the product does not rely on the details of the other inventions, claim(s) 2-16, 19-22, 24-27, 29-30 (Group(s) I, II, IV-VII).
claim(s) 29-30 (Group IV) evidence that the product does not rely on the details of the other inventions, claim(s) 2-16, 19-27 (Group(s) I-III, V, VII).
claim(s) 10, 15, 16 (Group V) evidence that the product does not rely on the details of the other inventions, claim(s) 2-9, 11-14, 19-27, 29-30 (Group(s) I-IV, VI, VII).
claim(s) 11-14 (Group VI) evidence that the product does not rely on the details of the other inventions, claim(s) 2-10, 15, 16, 19-27, 29-30 (Group(s) I-V, VII).
claim(s) 19, 20, 24-27 (Group VII) evidence that the product does not rely on the details of the other inventions, claim(s) 2-16, 21-23, 29-30 (Group(s) I-VI).
Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions, as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e,g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872